Denied and Opinion Filed July 20, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00590-CV

                       IN RE JONATHAN RUTE, Relator

          Original Proceeding from the 296th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 296-03470-2016

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Smith
                            Opinion by Justice Smith
      In his July 15, 2021 amended petition for writ of mandamus and request for

emergency relief, relator contends that the trial court abused its discretion by

(1) concluding that he waived his privileges and privacy rights regarding certain

emails; and (2) ordering in camera review of those emails. Entitlement to mandamus

relief requires relator to show that the trial court clearly abused its discretion and

that he lacks an adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d

124, 135–36 (Tex. 2004) (orig. proceeding).
      Based on our review of the petition and record, we conclude that relator has

failed to show his entitlement to the relief requested. Accordingly, we deny the

petition for writ of mandamus, and deny the request for emergency relief as moot.




                                          /Craig Smith/
210590f.p05                               CRAIG SMITH
                                          JUSTICE




                                       –2–